DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found or suggested is a plurality of maximum dose stops, a clutch configured to rotationally couple the first sleeve and the second sleeve, where rotation of the first sleeve with respect to the second sleeve is allowed when the first and second sleeves are decoupled by the clutch, and where rotation of the first sleeve with respect to the second sleeve is prevented when the first and second sleeves are coupled by the clutch, wherein the clutch is configured to be decoupled from the second sleeve during dose delivery, and wherein the drug delivery device is configured to permit a dose to be dialed down without dispensing the medicinal product.  The combination of the recited features is the basis for allowability.
The subject matter of independent claim 10 not found or suggested is a clutch configured to rotationally couple the first sleeve and the second sleeve, where rotation of the first sleeve with respect to the second sleeve is allowed when the first and second sleeves are decoupled by the clutch, and where rotation of the first sleeve with respect to the second sleeve is prevented when the first and second sleeves are coupled by the clutch, wherein the clutch is configured to be decoupled from the second sleeve during 
The closest prior art of record is U.S. Patent No. 6,004,297, U.S. Patent No. 5,114,406, U.S. Patent No. 5,092,842, U.S. Patent no. 6,221,0146, U.S. Patent No. 5,679,111, U.S. Publication No. 2002/0167499 however these reference(s) do not disclose the device as claimed or described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783